Mr. Chief Justice Shepard
delivered the opinion of the Court:
The interlocutory order from which this special appeal is applied for was entered March 18, and the application was delayed until April 3. Under the rules of the court relating to filing transcripts, printing record, and printing and filing briefs, this appeal, if granted, could not be heard until the October term, There seems no good reason why the final decree should not be entered in the case, and the appeal regularly taken. For these reasons the application is denied. Denied.